Name: Political and Security Committee Decision CHAD/3/2008 of 28Ã May 2008 amending Political and Security Committee Decision CHAD/1/2008 on the acceptance of third StatesÃ¢ contributions to the European Union military operation in the Republic of Chad and in the Central African Republic and Political and Security Committee Decision CHAD/2/2008 on the setting-up of the Committee of Contributors for the European Union military operation in the Republic of Chad and in the Central African Republic
 Type: Decision
 Subject Matter: cooperation policy;  international security;  European construction;  Africa
 Date Published: 2008-06-04

 4.6.2008 EN Official Journal of the European Union L 144/82 POLITICAL AND SECURITY COMMITTEE DECISION CHAD/3/2008 of 28 May 2008 amending Political and Security Committee Decision CHAD/1/2008 on the acceptance of third States contributions to the European Union military operation in the Republic of Chad and in the Central African Republic and Political and Security Committee Decision CHAD/2/2008 on the setting-up of the Committee of Contributors for the European Union military operation in the Republic of Chad and in the Central African Republic (2008/412/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2007/677/CFSP of 15 October 2007 on the European Union military operation in the Republic of Chad and in the Central African Republic (1) (Operation EUFOR Tchad/RCA), and in particular Article 10(2) thereof, Having regard to Political and Security Committee Decision CHAD/1/2008 of 13 February 2008 on the acceptance of third States contributions to the European Union military operation in Chad and in the Central African Republic (2) and to Political and Security Committee Decision CHAD/2/2008 on the setting-up of the Committee of Contributors for the European Union military operation in the Republic of Chad and in the Central African Republic (3), Whereas: (1) Following the recommendations on the contribution from the Russian Federation by the EU Operation Commander and the European Union Military Committee, the contribution from the Russian Federation should be accepted. (2) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications, HAS DECIDED AS FOLLOWS: Article 1 Article 1 of Political and Security Committee Decision CHAD/1/2008 of 13 February 2008 shall be replaced by the following: Article 1 Third States contributions Following the Force Generation Conferences and further consultations, the contributions from the Republic of Albania and the Russian Federation shall be accepted for the EU military operation in the Republic of Chad and in the Central African Republic. Article 2 The Annex to Political and Security Committee Decision CHAD/2/2008 of 18 March 2008 shall be replaced by the following: ANNEX List of third States referred to in Article 2(1)  the Republic of Albania,  the Russian Federation. Article 3 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 28 May 2008. For the Political and Security Committee The Chairperson M. IPAVIC (1) OJ L 279, 23.10.2007, p. 21. (2) OJ L 56, 29.2.2008, p. 64. (3) OJ L 107, 17.4.2008, p. 60.